UNITED STATESSECURITIES AND EXCHANGE COMMISSIONWASHINGTON, DC 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant S Filed by a Party other than the Registrant £ Check the appropriate box: £ Preliminary Proxy Statement £ Confidential, For Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) S Definitive Proxy Statement £ Definitive Additional Materials £ Soliciting Material Under Rule 14a-12 Enzo Biochem, Inc. (Name of Registrant as Specified in Its Charter) (Name of Person(s) Filing Proxy Statement, if Other Than the Registrant Payment of Filing Fee (Check the appropriate box): S No fee required £ Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total fee paid: £ Fee paid previously with preliminary materials. £ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount previously paid: (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4) Date Filed: ENZO BIOCHEM, INC. 527 Madison AvenueNew York, New York 10022 NOTICE OF 2 To be held on January 17, 2013 To All Shareholders of Enzo Biochem, Inc.: NOTICE IS HEREBY GIVEN that the 2012 Annual Meeting of Shareholders of Enzo Biochem, Inc., a New York corporation (the Company), will be held at The Yale Club, 50 Vanderbilt Avenue, New York, New York 10017, on January 17, 2013, at 9:00 a.m., New York City time (the Annual Meeting), for the following purposes: 1. to elect to the Companys Board of Directors (the Board) as ClassI Directors, Mr. Gregory M. Bortz and Mr. Dov Perlysky, each to hold office for a term of three (3) years or until their respective successors have been duly elected and qualified; 2. to approve, in a nonbinding advisory vote, the compensation of the Companys Named Executive Officers; 3. to ratify the Companys appointment of Ernst & Young LLP to serve as the Companys independent registered public accounting firm for the Companys fiscal year ending July 31, 2013; and 4. to transact such other business as may properly come before the Annual Meeting or any adjournments or postponements thereof. All shareholders are cordially invited to attend the Annual Meeting. Please note that you will be asked to present proof that you are a shareholder of the Company as well as valid picture identification, such as a drivers license or passport, in order to attend the Annual Meeting. The use of cameras, recording devices and other electronic devices will be prohibited at the Annual Meeting. Whether or not you plan to attend the Annual Meeting, and regardless of the number of shares of common stock you own, you are requested to sign, date and return the enclosed proxy card promptly. Any shareholder of record who submits a proxy card retains the right to revoke such proxy card by: (i) submitting a written notice of such revocation to the President of the Company so that it is received no later than 5:00 p.m. (New York City time) on January 16, 2013; (ii) submitting a duly signed proxy card bearing a later date than the previously signed and dated proxy card to the President of the Company so that it is received no later than 5:00 p.m. (New York City time) on January 16, 2013; or (iii) attending the Annual Meeting and voting in person thereat the shares represented by such proxy card. Attendance at the Annual Meeting will not, in and of itself, constitute revocation of a completed, signed and dated proxy card previously returned. All such later-dated proxy cards or written notices revoking a proxy card should be sent to Enzo Biochem, Inc., 527 Madison Avenue, New York, New York 10022, Attention: Barry W. Weiner, President. If you hold shares in street name, you must contact the firm that holds your shares to change or revoke any prior voting instructions. Please read carefully the enclosed Proxy Statement, which explains the proposals to be considered by you and acted upon at the Annual Meeting. Your Board has fixed the close of business on November 21, 2012 as the record date for the determination of holders of record of the Companys common stock entitled to notice of, and to vote at, the Annual Meeting. A list of shareholders of record of the Company as of the record date will remain open for inspection during the Annual Meeting until the closing of the polls thereat. We have elected to provide access to our proxy materials over the Internet under the Securities and Exchange Commissions notice and access rules. We believe that providing our proxy materials over the Internet allows us to provide our stockholders with the information they need, while reducing our printing and mailing costs and the environmental impact of our Annual Meeting. The Notice of Internet Availability of Proxy Materials (the Notice) that you received in the mail contains instructions on how to access this proxy statement and the 2012 annual report and vote online. The Notice also includes instructions on how you can request a paper copy of the annual meeting materials. If you want more information, please see the Questions and Answers section of this proxy statement or visit the Annual Stockholders Meeting section of our Investor Relations web site. Your vote is important. Whether or not you plan to attend the Annual Meeting, we hope you will vote as soon as possible. You may vote over the Internet, as well as by telephone or, if you requested to receive printed proxy materials, by mailing a proxy or voting instruction card. Please review the instructions on each of your voting options described in this proxy statement as well as in the Notice you received in the mail. If you have any questions about the procedures for admission to the Annual Meeting, please contact Investor Relations at (212) 583-0100. By Order of the Board of Directors, /s/ Barry W. Weiner Barry W. Weiner President, Chief Financial Officer, Principal Accounting Officer, Treasurer and Director November 27, 2012 ALL HOLDERS OF RECORD OF THE COMPANYS COMMON STOCK (WHETHER THEY INTEND TO ATTEND THE ANNUAL MEETING OR NOT) ARE STRONGLY ENCOURAGED TO COMPLETE, SIGN, DATE AND RETURN PROMPTLY THE PROXY CARD ENCLOSED WITH THE ACCOMPANYING PROXY STATEMENT. TABLE OF CONTENTS Page THE 2 3 Who is Entitled to Vote at the Annual Meeting 3 How You May Vote 3 Quorum; Vote Required 4 Revocation of Proxies 5 Voting 5 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 6 PROPOSAL 1 ELECTION OF DIRECTORS 7 CLASS I DIRECTOR NOMINEES TO SERVE UNTIL THE 2, IF ELECTED: 8 DIRECTORS WHO ARE CONTINUING IN OFFICE: 9 DIRECTORS, EXECUTIVE OFFICERS AND KEY EMPLOYEES 9 CORPORATE GOVERNANCE 11 AUDIT COMMITTEE REPORT 17 SECTION 16(A) BENEFICIAL OWNERSHIP REPORTING COMPLIANCE 17 CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS 17 CODE OF ETHICS 18 COMPENSATION OF DIRECTORS 18 COMPENSATION OF EXECUTIVE OFFICERS 19 COMPENSATION COMMITTEE REPORT 31 COMPENSATION COMMITTEE INTERLOCKS AND INSIDER PARTICIPATION 31 SECURITIES AUTHORIZED FOR ISSUANCE UNDER EQUITY COMPENSATION PLANS 31 INSURANCE FOR INDEMNIFICATION OF DIRECTORS AND OFFICERS 31 PROPOSAL 2 ADVISORY VOTE ON THE COMPANYS NAMED EXECUTIVE OFFICER COMPENSATION 32 PROPOSAL 3 RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 33 OTHER MATTERS 35 METHOD AND COST OF SOLICITATION OF PROXIES 35 ANNUAL REPORT 35 ENZO WEBSITE 35 SHAREHOLDER PROPOSALS 35 i ENZO BIOCHEM, INC.PROXY STATEMENT2 To be held on January 17, 2013 This Proxy Statement is being furnished to shareholders of record, as of November 21, 2012, of Enzo Biochem, Inc. (Enzo or the Company), in connection with the solicitation of proxies by the Board of Directors of the Company (the Board) for the 2012 Annual Meeting of Shareholders to be held at The Yale Club, 50 Vanderbilt Avenue, New York, New York 10017, on January 17, 2013, at 9:00 a.m., New York City time (the Annual Meeting), and at any adjournments or postponements of the Annual Meeting, for the purposes stated in the accompanying Notice of 2012 Annual Meeting of Shareholders. Pursuant to the notice and access rules adopted by the Securities and Exchange Commission (the SEC), the Company has elected to provide stockholders access to its proxy materials over the Internet. Accordingly, the Company will be sending a Notice of Internet Availability of Proxy Materials (the Notice) to most stockholders (other than those who previously requested electronic or paper delivery of proxy materials). The Notice will include instructions on how to access the proxy materials over the Internet and how to request a printed copy of these materials. In addition, by following the instructions in the Notice, stockholders may request to receive proxy materials in printed form by mail or electronically by email on an ongoing basis. If you properly submit your proxy over the Internet, by telephone or by mail (if you request printed copies of the proxy materials) and do not revoke it, the persons named in the enclosed form of proxy will vote the shares for which they are appointed in accordance with the directions of the shareholders appointing them. In the absence of such directions, such shares will be voted FOR Proposals 1, 2 and 3 listed in the preceding Notice of Annual Meeting of Shareholders and, in the best judgment of the persons named as proxies, will be voted on any other matters as may come before the Annual Meeting. Any shareholder giving a proxy has the power to revoke the same at any time before it is voted by timely filing written notice of such revocation with the President of the Company, by timely submission of a duly executed proxy bearing a later date or by voting in person at the Annual Meeting. To attend the Annual Meeting and vote in person, please contact Barry W. Weiner at (212) 583-0100. Attendance at the Annual Meeting will not in and of itself constitute revocation of a proxy. Any written notice revoking a proxy should be sent to Enzo Biochem, Inc., 527 Madison Avenue, New York, New York 10022, Attention: Barry W. Weiner. Choosing to receive your future proxy materials by email will save the Company the cost of printing and mailing documents to you and will reduce the impact of the Companys annual meetings on the environment. If you choose to receive future proxy materials by email, you will receive an email next year with instructions containing a link to those materials and a link to the proxy voting site. Your election to receive proxy materials by email will remain in effect until you terminate it. The principal corporate office of the Company is located at 527 Madison Avenue, New York, New York 10022. The approximate date of mailing to shareholders of the Notice of the 2012 Annual Meeting of Shareholders, this Proxy Statement, the enclosed proxy card and the Companys 2012 Annual Report to Shareholders is December 4, 2012. Householding of Annual Meeting Materials Some brokers and other nominee record holders may be participating in the practice of householding this Proxy Statement and other proxy materials. This means that only one copy of this Proxy Statement and other proxy materials may have been sent to multiple shareholders in a shareholders household. The Company will promptly deliver additional copies of the Proxy Statement and other proxy materials to any shareholder who contacts the Companys principal corporate office at 527 Madison Avenue, New York, New York 10022, Attention: Investor Relations department at (212) 583-0100 requesting such additional copies. If a shareholder is receiving multiple 1 copies of the Proxy Statement and other proxy materials at the shareholders household and would like to receive in the future only a single copy of the Proxy Statement and other proxy materials for a shareholders household, such shareholders should contact their broker, other nominee record holder, or the Companys investor relations department to request the future mailing of only a single copy of the Companys Proxy Statement and other proxy materials. IMPORTANT NOTICE REGARDING AVAILABILITY OF PROXY MATERIALS This Proxy Statement, the form of proxy card, our 2012 Annual Report to Shareholders and our Annual Report on Form 10-K for our fiscal year ended July 31, 2012, are available to you on our website at www.enzo.com. Shareholders may also obtain a copy of these materials by writing to Enzo Biochem, Inc., 527 Madison Avenue, New York, New York 10022, Attention: Barry W. Weiner, President. Upon payment of a reasonable fee, shareholders may also obtain a copy of the exhibits to our Annual Report on Form 10-K for our fiscal year ended July 31, 2012. 2 THE 2 Who is Entitled to Vote at the Annual Meeting Only holders of record of the Companys common stock, par value $.01 per share (the Common Stock), as of the close of business on November 21, 2012 (the Record Date) are entitled to notice of, and to vote at, the Annual Meeting. On the Record Date there were issued and outstanding 39,406,970 shares of Common Stock. Each outstanding share of Common Stock is entitled to one (1) vote upon all matters to be acted upon at the Annual Meeting. How You May Vote If you are a holder of record of Common Stock as of the Record Date, you may vote by completing, signing, dating and returning the enclosed proxy card by mail. To vote by using the enclosed proxy card, mark your selections on the enclosed proxy card, date the proxy card and sign your name exactly as it appears on your proxy card, and return your proxy card by mail to Vote Processing, c/o Broadridge, 51 Mercedes Way, Edgewood, New York 11717. If you are a holder of record of Common Stock as of the Record Date, you may also vote via the Internet or via telephone. The website for Internet voting is www.proxyvote.com. As with telephone voting, you can confirm that your instructions have been properly recorded. If you vote via the Internet, you also can request electronic delivery of future proxy materials. If you vote via the Internet, please note that there may be costs associated with electronic access, such as usage charges from Internet access providers and telephone companies, for which you will be responsible. You can vote by calling the toll-free telephone number on your proxy card. Easy-to-follow voice prompts allow you to vote your shares and confirm that your instructions have been properly recorded. If you are a holder of record of Common Stock as of the Record Date, you may also vote by attending the Annual Meeting and voting thereat in person. Votes at the Annual Meeting will be taken by written ballot. At the commencement of the Annual Meeting, we will distribute a written ballot to any shareholder of record who attends the Annual Meeting and wishes to vote thereat in person. If your shares are held in street name, whether through a broker, bank or other nominee, only they can sign a proxy card with respect to your shares. You are therefore urged to contact the person responsible for your account and give them instructions for how to complete a proxy card representing your shares so that it can be timely returned on your behalf. You also should confirm in writing your instructions to the person responsible for your account and provide a copy of those instructions to us so that we can attempt to ensure that your instructions are followed. If you wish instead to vote in person at the Annual Meeting, you must obtain a valid proxy from your broker, bank or other nominee. If you are a holder of record of Common Stock as of the Record Date and plan to attend the Annual Meeting, please be sure to bring with you valid government-issued personal identification with a picture (such as a drivers license or passport) in order to gain admission to the meeting. If your shares are held in street name through a bank, broker or other nominee, you will have to bring evidence of your beneficial ownership of Common Stock as of the Record Date, in addition to valid government-issued personal identification, if you wish to attend the meeting. Examples of proof of Common Stock ownership include: a signed letter from your bank or broker stating that you owned your shares as of the Record Date; a brokerage account statement indicating that you owned your shares as of the Record Date; or a copy of the voting instruction card provided by your broker indicating that you owned your shares as of the Record Date. If you are a proxy holder for a holder of record of Common Stock as of the Record Date, then you must also bring the validly executed proxy naming you as the proxy holder, signed by the shareholder of record who owned such shares of Common Stock as of the Record Date. If you have any questions about the procedures for admission to the Annual Meeting, please contact Investor Relations at (212) 583-0100. Please see Revocation of Proxies below for a discussion of how to revoke your proxy. 3 Quorum; Vote Required The holders of a majority of the outstanding shares of Common Stock as of the Record Date must be present, in person or represented by proxy, at the Annual Meeting to constitute a quorum for the transaction of business at the Annual Meeting. Abstentions and broker non-votes (described below) will be counted for purposes of determining whether there is a quorum for the transaction of business at the Annual Meeting. The election of a nominee for Director (Proposal 1) requires a plurality of votes cast. This means that so long as a quorum is present, in person or represented by proxy, at the Annual Meeting for the transaction of business, the candidates receiving the most affirmative votes for his or her election will be elected to serve as a ClassI Director of the Company. Shareholders may either vote for or withhold authority to vote for the Director-nominees. A properly executed proxy card marked withhold authority and broker non-votes with respect to a Director-nominee will not be voted with respect to the election of that Director-nominee, although they will be counted for purposes of determining whether there is a quorum present at the Annual Meeting for the transaction of business. As a result, such votes will have no effect on the Director election since only votes for a nominee will be counted. The approval of Proposal 2 will require the affirmative vote of a majority of the votes cast by holders of shares of Common Stock present, in person or represented by proxy, at the Annual Meeting and entitled to vote on such proposal. Shareholders may either vote for, against or abstain with respect to Proposal 2. While our Board intends to carefully consider the stockholder vote resulting from Proposal 2, the vote is not binding on us and is advisory in nature. Under the rules of the New York Stock Exchange (NYSE), abstentions will be counted as votes cast and will have the same effect as a vote against for the purpose of determining whether a majority of the votes cast have been voted for Proposal 2. Broker non-votes will not be counted as votes cast on Proposal 2 and will have no effect on the outcome of the vote with respect to Proposal 2. The ratification and approval of Proposal 3 will require the affirmative vote of a majority of the votes cast by holders of shares of Common Stock present, in person or represented by proxy, at the Annual Meeting and entitled to vote on such proposal. Shareholders may either vote for, against or abstain with respect to Proposal 3. Under the rules of the NYSE, abstentions will be counted as votes cast and will have the same effect as a vote against for the purpose of determining whether a majority of the votes cast have been voted for Proposal 3. Broker non-votes will not be counted as votes cast on Proposal 3 and will have no effect on the outcome of the vote with respect to Proposal 3. If you hold your shares (i.e., they are registered) through a bank, broker or other nominee in street name but you do not provide the firm that holds your shares with your specific voting instructions, it will only be allowed to vote your shares on your behalf in its discretion on routine matters, but it cannot vote your shares in its discretion on your behalf on any non-routine matters. Please note that the applicable rules of the NYSE that prescribe how brokers may vote your shares have recently changed. Under the applicable new rules of the NYSE, at the Annual Meeting, Proposal 1 relating to the election of Directors and Proposal 2 relating to the nonbinding advisory vote on the Companys executive compensation are considered non-routine matters, and Proposal 3 relating to the appointment of the Companys independent registered public accounting firm for our fiscal year ending July 31, 2013 is considered a routine matter. Therefore, you must give specific instructions to your broker for your shares to be voted on the election of Directors (Proposal 1) and the nonbinding advisory vote on the Companys executive compensation (Proposal 2) at the Annual Meeting. If you do not give specific instructions to your broker how to vote your shares on your behalf with respect to the election of Directors at the Annual Meeting (Proposal 1) or the nonbinding advisory vote on the Companys executive compensation (Proposal 2) prior to the 10th day prior to the Annual Meeting, your broker will have no discretionary authority to vote your shares on your behalf with respect to the election of Directors at the Annual Meeting or the nonbinding advisory vote on the Companys executive compensation. Such uninstructed shares are commonly referred to as broker non-votes. With respect to Proposal 3, your broker will have discretionary authority 4 to vote your uninstructed shares for, or against, or to abstain from voting, on the ratification of the appointment of the Companys independent registered public accounting firm. Proxy ballots will be received, tabulated and certified at the Annual Meeting by the inspector of election appointed by the Board. The inspector will also determine whether a quorum is present at the Annual Meeting. Revocation of Proxies If you are a shareholder of record on the Record Date and have signed, dated and returned a proxy card, you may revoke such proxy card in your discretion by:  submitting a written notice of such revocation to the President of the Company so that it is received no later than 5:00 p.m. (New York City time) on January 16, 2013;  submitting a duly signed proxy card bearing a later date than the previously signed and dated proxy card to the President of the Company so that it is received no later than 5:00 p.m. (New York City time) on January 16, 2013; or  attending the Annual Meeting and voting in person thereat the shares represented by such proxy card (but attendance at the Annual Meeting will not, in and of itself, constitute revocation of a completed, signed and dated proxy card previously returned). All such later-dated proxy cards or written notices of revocation of a proxy card should be sent to Enzo Biochem, Inc., 527 Madison Avenue, New York, New York 10022, Attention: Barry W. Weiner, President. If you hold shares in street name, you must contact the firm that holds your shares to change or revoke any prior voting instructions. Voting The persons named as proxies in the enclosed proxy card will vote the shares for which such persons were thereby appointed in accordance with the voting indications marked thereon by the shareholders who signed, dated and returned such card. If, however, such proxy card is signed, dated and returned to the Company but no voting indications are marked thereon, all shares represented by such proxy card will be voted by the proxies named therein FOR the election of the Boards ClassI Director-nominees, Mr. Gregory M. Bortz and Mr. Dov Perlysky (Proposal 1), FOR the approval of the compensation of our Named Executive Officers, as disclosed in this Proxy Statement (Proposal 2), and FOR the ratification of the Companys appointment of Ernst & Young LLP to serve as the Companys independent registered public accounting firm for its fiscal year ending July31, 2013 (Proposal 3), and will be voted on any other matters as may come before the Annual Meeting in the best judgment and discretion of the persons named as proxies. You can find the official results of voting at the Annual Meeting in our Current Report on Form 8-K to be filed within four business days after the Annual Meeting. If the official results are not available at that time, we will provide preliminary voting results in the Form 8-K and will provide the final results in an amendment to the Form 8-K as soon as they become available. 5 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT Set forth below is information concerning stock ownership of all persons known by the Company to own beneficially 5% or more of the shares of Common Stock of the Company, the executive officers named in the Summary Compensation Table as Named Executive Officers, all current Directors and the Boards ClassI Director-nominees, and all current Directors and executive officers of the Company as a group, based upon the number of outstanding shares of Common Stock as of the close of business on November 21, 2012. The percentages in the Percent of Class column are calculated in accordance with the rules of the SEC, under which a person may be deemed to be the beneficial owner of shares if that person has or shares the power to vote or dispose of those shares or has the right to acquire beneficial ownership of those shares within 60 days (for example, through the exercise of an option or warrant). Accordingly, the shares shown in the table as beneficially owned by certain individuals may include shares owned by certain members of their respective families. Because of these rules, more than one person may be deemed to be the beneficial owner of the same shares. The inclusion of the shares shown in the table is not necessarily an admission of beneficial ownership of those shares by the person indicated. Except as otherwise indicated, each of the persons named has sole voting and investment power with respect to the shares shown. Name and Address ofBeneficial Owner Amount andNature ofBeneficialOwnership (1) Percentof Class (2) Elazar Rabbani, Ph.D. 2,148,534 (3) 5.4 % Barry W. Weiner 1,335,996 (4) 3.4 % Andrew P. Whiteley 20,183 (5) * Andrew R. Crescenzo, CPA 44,541 (6) * David C. Goldberg 108,393 (7) * Gregory M. Bortz 29,566 * Stephen B.H. Kent, Ph.D. 53,545 * Bernard L. Kasten, M.D. 70,545 * Dov Perlysky 620,790 (8) 1.6 % Clearbridge Advisors, LLC 2,304,549 (9) 5.8 % Rosalind Davidowitz 3,665,118 (10) 9.3 % Dimensional Fund Advisors LP 2,020,190 (11) 5.1 % All Directors and executive officers as a group (11 persons) (12) 4,648,939 (13) 11.6 % * Represents beneficial ownership of less than 1%. (1) Except as otherwise noted, all shares of Common Stock are beneficially owned and the sole investment and voting power is held by the persons named, and such persons address is c/o Enzo Biochem, Inc., 527 Madison Avenue, New York, New York 10022. (2) Based upon 39,406,970 shares of Common Stock of the Company outstanding as of the close of business on November 21, 2012. Common Stock not outstanding but deemed beneficially owned by virtue of the right of an individual to acquire shares within 60 days from the date is treated as outstanding only when determining the amount and percentage of Common Stock owned by such individual. (3) Includes (i) 239,000 shares of Common Stock issuable upon the exercise of options which are exercisable within 60 days from the date hereof, (ii) 5,457 shares of Common Stock held in the name of Dr. Rabbani as custodian for certain of his children, (iii) 22,115 shares of Common Stock held in the name of Dr. Rabbanis wife as custodian for certain of their children, (iv) an aggregate of 5,100 shares of Common Stock held in the name of Dr. Rabbanis children and (v) 16,460 shares of Common Stock held in the Companys 401(k) plan. (4) Includes (i) 239,000 shares of Common Stock issuable upon the exercise of options which are exercisable within 60 days from the date hereof, (ii) 3,638 shares of Common Stock that Mr. 6 Weiner holds as custodian for certain of his children and (iii) 16,467 shares of Common Stock held in the Companys 401(k) plan. (5) Includes 5,181 shares of Common Stock held in the Companys 401(k) plan. (6) Includes 11,541 shares of Common Stock held in the Companys 401(k) plan. (7) Includes (i) 36,775 shares of Common Stock issuable upon the exercise of options which are exercisable within 60 days from the date hereof and (ii) 12,195 shares of Common Stock held in the Companys 401(k) plan. (8) Includes 30,000 shares owned by Laya Perlysky IRA. Laya Perlysky is Mr. Perlyskys wife. Mr. Perlysky disclaims beneficial ownership of such shares. Also includes (i) 525,826 shares owned directly by RSD 2010 GRAT, of which Mr. Perlysky is the trustee and (ii) 45,000 shares owned by Sky Ventures LLC, of which Mr. Perlysky is the manager. Does not include shares owned by Mrs. Davidowitz, who is Mr. Perlyskys mother-in-law. (9) The address of each entity in the group is 620 8th Ave, New York, New York 10022. This information is based solely on a Schedule 13G/A filed on February 14, 2012. (10) Mrs. Davidowitzs address is 7 Sutton Place, Lawrence, New York, 11559. Includes (i) 1,938,738 shares owned by Rosalind Davidowitz, (ii) 381,713 shares owned directly by Mr. J. Morton Davis, Mrs. Davidowitzs husband, (iii) 1,207,196 shares owned by Engex, Inc, (iv) 124,738 shares owned by the Morton Foundation and (v) 12,733 shares owned by an investment advisor whose principal is Mr. Davis. This information is based solely on a Schedule 13G filed on February 10, 2012. Does not include shares owned by Mr. Perlysky, who is Mrs. Davidowitzs son-in-law. (11) Dimensional Fund Advisors LPs address is Palisades West, Building One, 6300 Bee Cave Road, Austin, Texas 78746. This information is based solely on a Schedule 13G filed on February 10, 2012. (12) The total number of directors and executive officers includes two (2) executive officers or key employees who were not named under Security Ownership of Certain Beneficial Owners and Management. (13) Includes 551,550 shares of Common Stock issuable upon the exercise of options which are exercisable within 60 days from the date hereof and 500 shares of restricted stock vesting within 60 days from the date hereof. PROPOSAL 1ELECTION OF DIRECTORS The Companys Board has three staggered classes of Directors, each of which serves for a term of three years. At the Annual Meeting, the Boards ClassI Directors will be elected to hold office for a term of three years or until their respective successors are elected and qualified. Unless otherwise instructed, the shares represented by validly submitted proxy cards will be voted for the election of the below-listed Board nominees to serve as ClassI Directors of the Company. Management has no reason to believe that the below-listed Board nominees will not be candidates or will be unable to serve as ClassI Directors. However, in the event that the below-listed Board nominees should become unable or unwilling to serve as ClassI Directors, the proxy cards will be voted for the election of such alternate persons as shall be designated by the ClassII and ClassIII Directors currently on the Board. If any alternate person(s) is/are designated by the ClassII and ClassIII Directors currently on the Board to serve as ClassI Director-nominee(s), the Company will publicly notify shareholders by press release and will promptly distribute to shareholders revised proxy materials (including a revised proxy card) that (i) identify each such substitute nominee, (ii) disclose whether such substitute nominee has consented to being named in the revised proxy statement and to serve if elected and (iii) include certain other disclosure required by applicable federal proxy rules and regulations with respect to each such substitute nominee. The total cumulative length of time that any Outside Director (a member of the Board who is not an officer or employee of the Company) may serve on the Board is limited to a maximum of 7 three three-year terms, whether consecutively or in total, plus any portion of an earlier three-year term that such Outside Director may have been appointed to serve. CLASS I DIRECTOR NOMINEES TO SERVE UNTILTHE 2, IF ELECTED: ClassI: Term to Expire In 2016 Name Age Year FirstBecame aDirector Gregory M. Bortz 43 2010 Dov Perlysky 50 2012 GREGORY M. BORTZ, has been a Director of the Company since January 2010 and currently serves on the Audit, Compensation and Nominating/Governance Committees and since November 2, 2010 has served as the Chairman of the Audit Committee. Mr. Bortz is the founder and managing partner of Creo Capital Partners, LLC, (CREO) a private equity firm that provides capital to middle-market companies, since February 2005. CREO holds investments in companies certain of which Mr. Bortz serves as a board member. In addition, Mr. Bortz serves as the Chief Investment Officer of the CREO Select Opportunity Fund, a hedge fund that invests in public fixed income and equity securities. From October 2000 to February 2005, Mr. Bortz was Senior Vice President, Investment Banking Division of the international investment bank Lehman Brothers, Inc. Prior to such position he was a Vice President of Investment Banking at Credit Suisse First Boston, an international investment bank, from January 1998 to October 2000. Mr. Bortz held the position of Manager at the accounting firm of Ernst and Young (19941997) and Senior at the public accounting firm of Arthur Andersen (19931994), both in their respective audit groups. Mr. Bortz was qualified as a chartered accountant in England and Wales, and South Africa, and graduated from the University of Cape Town with a Bachelors of Business Science with Honors in Finance and Postgraduate Diploma in Accounting. We believe that Mr. Bortz is well qualified as a member of our Board because he has more than 18 years of financial and investment banking experience and experience serving as a board member of portfolio companies. DOV PERLYSKY has been a Director of the Company since September 2012. Mr. Perlysky has been serving as a member of the board of directors of Pharma-Bio Serv, Inc. since 2004 and as a member of the board of directors of Highlands Bancorp, Inc. since 2010. Mr. Perlysky has also been the managing member of Nesher, LLC, a private investment firm, since 2000 and a director of Engex, Inc., a closed-end mutual fund, since 1999. From 1998 until 2002, Mr. Perlysky was a vice president in the private client group of Laidlaw Global Securities, a registered broker-dealer. Mr. Perlysky received his B.S. in Mathematics and Computer Science from the University of Illinois in 1985 and a Masters in Management from the J.L. Kellogg School of Management of Northwestern University in 1991. Mr. Perlysky is the son-in-law of Rosalind Davidowitz, see Security Ownership of Certain Beneficial Owners and Management on page 6 and footnotes 8 and 10 thereof. The Company believes that Mr.
